Citation Nr: 1720914	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased disability rating in excess of 10 percent for laceration, left arm, medial aspect above elbow involving biceps muscle.

3.  Entitlement to an increased disability rating in excess of 10 percent for scar of the left arm.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, January 2012, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Board denied service connection for a neck disability.  At that time, the Board also remanded the claims remaining on appeal for additional development and consideration.

In June 2015, the Veteran submitted an additional statement.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

An informal claim of service connection for a left shoulder condition has previously been raised by the record.  See 38 C.F.R. § 3.155 (in effect prior to March 25, 2015).  Although that issue has been informally adjudicated in the context of the increased rating claim for the left arm, it has not been addressed in a rating decision such that the Veteran has been given notice of his right to appeal.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A right shoulder condition is not secondary to the service-connected left arm disability.  

2.  The laceration, left arm, medial aspect above elbow involving biceps muscle, has been manifested by a moderately severe disability picture involving the nondominant arm.  

3.  The scar of the left arm involves a single painful scar.  

4.  The Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right shoulder condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for the assignment of a 20 percent disability rating for laceration, left arm, medial aspect above elbow involving biceps muscle, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5305(2016). 

3.  The criteria for the assignment of a disability rating in excess of 10 percent for scar of the left arm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7801-7805 (2016). 

4.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

The Veteran is seeking service connection for a right shoulder disorder.  He maintains that it is secondary to the service-connected left arm disability due to overuse of the right shoulder to compensate for the left arm disability.  

A.  Applicable Law

Service connection may be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion
  
In this case, the claim of service connection for a right shoulder disorder is denied because the weight of the evidence makes it less likely that a current right shoulder disorder is secondary to the service-connected left arm disability.  

The record on appeal confirms a current diagnosis in the right shoulder.  A VA examiner in May 2015, which was conducted pursuant to the Board's remand, found shoulder impingement syndrome and arthritis.  VA medical records, such as in November 2011, show complaints that the Veteran just "woke up one day in March with right shoulder pain and has been progressive since."  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

Moreover, in the secondary service connection context, the Veteran is currently service connected for a left arm disability manifested by laceration, left arm, medial aspect above elbow involving biceps muscle.  He is also service connected for a scar associated with that condition.  Thus, the second requirement is met for the secondary theory of the claim.

Although the Veteran is currently diagnosed with a current condition and is service-connected for a left arm disability, the claim must be denied because a nexus between the current diagnosis and the service-connected disability is not established.  

The May 2015 VA examiner concluded that the condition is not as least as likely caused by or aggravated beyond the natural course secondary to his service connected left arm disability.  The VA examiner reasoned that the Veteran developed some chronic right shoulder pain in 2011 and was seen by Orthopedics, who did not see a significant rotator cuff problem on MRI.  He was referred for physical therapy but did not show for appointments, and he was seen by Rheumatology, in October 2011, who felt that he had bilateral rotator cuff tendonitis without inflammatory arthritis.  The VA examiner found impingement or progressive rotator cuff tendonitis of the shoulders, which the examiner found to be consistent with repeated use of the shoulders associated with manual labor and aging. 

The Board finds that this VA examiner's opinion is persuasive and probative to the secondary nexus question.  The VA examiner gave a clear opinion based on a correct factual history, and the VA examiner's reasoning is understandable.  In this regard, the VA examiner did not give an explicit opinion on the aggravation theory of the secondary claim.  However, the VA examiner's opinion is inferable: that the condition is a result of manual labor and aging, so, by inference, not consistent with overuse secondary to the left shoulder.  Such an explanation speaks to both the causation and aggravation theories as it identifies the most likely etiology of the condition thereby excluding any other potential etiologies.  Such an opinion is especially probative.  See, e.g., Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

In April 2013, a different VA examiner examined the Veteran and reached the same conclusion.  This examiner concluded, after careful examination and measurement of the Veteran and in comparison contrast to cases noted in orthopedic physical therapy and sports medicine texts such as Oxford's Textbook on Orthopedics and Trauma for chronic conditions stemming from an acute injury as well as Titnelli's Textbook of Emergency Medicine and Trauma and, after careful examination of the available records and the Veteran with relation to considered condition and similar cases remarked in texts of rheumatology (such as Kelly's Textbook of Rheumatology), kinesiology as well as Cecil's and Harrison's Textbooks of Medicine, and texts in biomechanics such as Occupational Biomechanics (4th Ed) Basic Biomechanics (5th Ed) and Bartel et al. Orthopedic Biomechanics Mechanics and Design in Musculoskeletal Systems, it is less than likely than not that the shoulder condition is secondary to the service-connected muscle injury and scar condition.

A third VA examiner examined the Veteran in November 2011.  That VA examiner also determined that the right shoulder condition is not likely related to the service-connected left upper arm disability.  The examiner explained that the Veteran is right hand dominant and has a long history of hard physical labor as a painter and construction worker, which more likely than not accounts for the current condition.  The VA examiner also found significant that the Veteran's electronic medical records clearly indicate that his right shoulder condition has been an issue for only the last 3 months.

Collectively, these two VA examiners' opinions are also at least some probative evidence making a secondary nexus unlikely.   Although the Board characterized them as "inadequate" in the February 2015 remand, they are not wholly inadequate on further reflection and have some evidentiary value weighing against the claim.  They both considered the relevant facts and gave clear and unequivocal opinions.  Moreover, the examiners' explanations are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In any case, there is sufficient evidence to make the decision based on the May 2015 opinion; however, the Board is noting that additional medical opinion evidence is against the claim.

To the extent the Veteran asserts that his right shoulder condition is due to the left arm disability, this question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the nature of the Veteran's right shoulder and left arm symptomatology and the medical significance of these factors in the context of his work history.  This is especially true given that the Veteran himself has given varying complaints of left shoulder pain related to the right shoulder.  On the one hand, the Veteran complained in June 2012 that he has had left arm and neck pain for 30 years since he was in the service and fell through a window, and the pain was now beginning to radiate to the other side of his neck.  By comparison, he complained at a different consultation that same day in June 2012 that he had a long history of right shoulder problems, and the past 2 years his pain had moved from his right shoulder to his left.  Thus, the Veteran's statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.

In conclusion, the weight of the most competent and credible evidence establishes that the current right shoulder condition is unlikely to be secondary to the service-connected left arm disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 3.102.  Therefore, service connection for a right shoulder disability on a secondary basis is not warranted.

II.  Increased Ratings

The Veteran is also seeking increased ratings for his service-connected left arm and scar disabilities.  He filed a claim for increase in June 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Both disabilities have been assigned a 10 percent rating throughout the entire appeal period.  

The service-connected left arm disability, at present, does not encompass an orthopedic disability of any joint in the left upper extremity, including the shoulder.  The RO has obtained medical opinions, including in April 2013 and May 2015, addressing whether a left shoulder condition is related to the service-connected left arm disability.  The RO has not formally adjudicated the issue, but, as stated in the Introduction section herein above, the record raises an informal claim of service connection for a left shoulder disorder.  Thus, the issue is being referred to the RO for all appropriate action.  In either event, notwithstanding the RO's evidentiary development on the issue, the left shoulder is not within the scope of the service-connected disability, and the following analysis will identify the left shoulder only where needed for purposes of context and clarity.  

A. General Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Left Arm 

The Veteran's left arm disability has been assigned a disability rating under DC 5305 of 38 C.F.R. § 4.73 for a muscle injury to Muscle Group V.  

(1) Rating Schedule

The applicable rating schedule under DC 5305 is set forth as follows:

5305   Group V. Function: Elbow supination (1) (long head of biceps is stabilizer of shoulder joint); flexion of elbow (1, 2, 3). Flexor muscles of elbow: (1) Biceps; (2) brachialis; (3) brachioradialis 
Dominant
Nondominant
Severe
40
30 
Moderately Severe
30
20 
Moderate
10
10 
Slight
0
0

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56, involving loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, involving loss of power, weakness, fatigue-pain, impairment of coordination and uncertainty of movement, but particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d)(4).

(2) Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence, and finds that the Veteran's disability picture more nearly approximates the rating criteria for a 20 disability rating compared to the current 10 percent rating.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As a threshold matter, the evidence, most recently the May 2015 VA examination, shows that the Veteran is right handed.  Thus, the service-connected left arm is considered the nondominant hand.  38 C.F.R. § 4.69.  

On this basis, the evidence shows a disability picture more nearly approximating a moderately severe disability involving indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, plus tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

First, VA examinations in April 2013 and May 2015 show loss of deep fascia.  Likewise, a November 2011 VA examination shows damage to the underlying tissues, and an April 2012 VA examination shows long head of the biceps muscle seeming to be lacerated in the past with some muscle retraction proximally.  

Next, muscle strength testing in May 2011, November 2011, April 2012, April 2013, and May 2015 were positive for impairment (testing 4 out of 5 at those examinations).  By comparison, at VA in July 2009 and October 2011, there was no impairment of strength.  

Other cardinal symptoms present at the moderately severe disability level include loss of power and consistent fatigue (May 2015 VA examination).  There is also some evidence of an inability to keep up with work requirements.  For instance, he reported to a VA social worker in September 2011 that he was helping a cousin with a roofing job, but found it hard using only one arm.  Similarly, an April 2012 VA examination notes part-time painting jobs as a self-contractor, but he found it difficult if he had to hold on to paint cans.  On VA examination in May 2015, he worked doing some independent maintenance and painting, but needed to lay off for a couple hours or a day if he had pain.  This evidence is consistent with an inability to keep up with work requirements.  

Thus, the evidence is consistent with a 20 percent disability picture.  The next higher rating, 30 percent, is not warranted as the evidence is inconsistent with a severe disability picture.  

A June 2012 VA Pain Clinic note shows some muscle retraction proximally, but there is not, for instance, wide damage to muscle groups in missile track.  As shown by the May 2015 VA examination, the injury was limited to Muscle Group V.  That same examination confirmed that there was no atrophy and only mild weakness in flexion of the elbow.  

There is some evidence of positive findings on electrodiagnostic tests, but this is shown to be unrelated to the service-connected disability.  Particularly, beginning with a July 2009 VA examination, the Veteran complained of numbness in the ulnar nerve distribution of the left hand.  An EMG in August 2012 showed suggestion of an ulnar neuropathy at the elbow on the left.  The July 2009 VA examiner established that these complaints are associated with a nonservice-connected carpal tunnel syndrome (CTS).  The July 2009 VA examiner expressly stated that the current symptoms were not secondary to the service-connected injury.  

There is also no muscle atrophy, as shown most recently during the May 2015 VA examination.  Otherwise, the evidence does not indicate soft flabby muscles in the wound area; muscles that swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adaptive contraction of an opposing muscle group; and induration or atrophy of an entire muscle group

Because the evidence does not establish, or more nearly approximate, the cardinal signs or objective findings consistent with the next higher disability level, a 30 percent rating is denied.  

Finally, the Veteran's representative argued in a March 2017 brief that the May 2015 VA examination does not comply with the Board's prior remand directives to the extent that it does not include range of motion studies for the left elbow as directed by the Board.  While true, the disability is not rated under a diagnostic code pertaining to musculoskeletal disabilities.  Thus, loss of motion and the corresponding provisions of §4.40, 4.45, and 4.59, including all related sections pertaining to functional loss, are not applicable.  Thus, the range of motion studies, notwithstanding the Board's prior remand directive, are not central to the outcome of the appeal.  Of greater importance, the May 2015 VA examination contains all necessary findings pertaining to the impairment of the muscle, including the findings needed to assess the impact of the disability on the functioning of the left elbow.  Thus, the VA examination is adequate to resolve the appeal, there was substantial compliance (even if not strict compliance) with the Board's remand, and a further remand for a new VA examination is not needed.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In conclusion, when reconciling the various medical reports into a consistent picture, the Board finds that the Veteran's laceration, left arm, medial aspect above elbow involving biceps muscle, has been manifested by a moderately severe disability picture involving the nondominant arm.  Thus, a higher 20 percent rating is warranted.  No higher or earlier increased disability rating is warranted.

C.  Scar

The Veteran's left arm scar disability has been assigned a disability rating under DC 7804 of 38 C.F.R. § 4.118, for unstable or painful scars.  
(1) Rating Schedule

The rating schedule for evaluating different types of scars (not including the head, face, or neck), effective since October 23, 2008, is set forth as follows:

7801   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
40 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10 
Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

7802   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
10 
Note (1): A superficial scar is one not associated with underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 

7805   Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.


(2) Application of the Rating Schedule

In this case, a disability rating higher than 10 percent must be denied as the evidence does not show a disability picture more nearly approximating three or four scars that are unstable or painful.  

The service-connected disability involves a single scar on the medial aspect of the distal upper arm.  As shown most recently on the May 2015 VA examination, the scar is 7.2 cm (or measured 8.0 cm on the prior VA examinations), superficial, and linear, so not an area or areas of 144 square inches (929 sq. cm.) or greater, and not nonlinear. 38 C.F.R. § 4.118, DC 7801, 7802.  Finally, although the scar causes disabling effects such as weakness and loss of strength, the Veteran is already assigned a separate disability rating, as discussed herein above, for those effects.  38 C.F.R. § 4.118, DC 7805.  

Accordingly, the disability does not manifest any symptoms consistent with a higher rating, primarily because there is one painful scar and not three or more.  Therefore, the preponderance of the evidence is against a higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a rating higher than 10 percent is not warranted. 

III.  TDIU

The Veteran is also seeking a TDIU.  His appeal for a TDIU was raised as a component of an increased rating claim on appeal. 


A.  Applicable Law

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, a TDIU is denied as the evidence does not show that the Veteran is precluded from a gainful occupation by reason of his service-connected disabilities.  

The Veteran is currently service connected for (1) laceration, left arm, medial aspect above elbow involving biceps muscle, rated as 10 percent prior to June 2009 and 20 percent since then; (2) scar of the arm associated with laceration, left arm, medial aspect above elbow involving biceps muscle, rated as 10 percent disabling throughout the appeal period; and (3) adjustment disorder with mixed emotional features, anxiety and depression associated with laceration, left arm, medial aspect above elbow involving biceps muscle, rated as 10 percent disabling from January 2012.  His total disability rating was 20 percent prior to June 2009; 30 percent from June 2009; and 40 percent beginning January 2012.  

The Veteran's combined disability rating does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more, or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

Referral for consideration of an extraschedular TDIU is also not warranted.  

In an August 2009 VA Form 21-8940, the Veteran wrote that he could not work due to his left arm disability.  He wrote that he last worked full-time in 2003 and became too disabled to work that same year.  He identified, however, some self-employed work in the past five years doing painting and odd jobs.  His highest level of education was a GED with some additional training by VA's Vocational Rehabilitation office.

In a March 2013 VA Form 21-8940, the Veteran wrote that he last worked full-time in 1995 and became too disabled to work in 2009, which is also when his disability first affected full-time employment.  He had also been self-employed during the last five years from 8 to 16 hours per week.  He identified his neck and arm as the disabilities preventing him from securing or following any substantial gainful employment.  

The Veteran also applied for disability benefits with the Social Security Administration (SSA).  In connection with that claim, the Veteran gave a work history involving work as a valet parking attended from 1999 to August 2005, working in manufacturing/factory jobs; working in construction for one month in 2011, and "odd[s] & ends small jobs", such as mowing, shoveling, painting, and carpentry.  SSA determined that he was not disabled.  It concluded that he had some limitations in the performance of certain work activities; however these limitations would not prevent him from performing relevant work as a valet parking attendant.  In making this assessment, the SSA reviewed the Veteran's own statements regarding his limitations, his VA medical records, and its own medical evaluations.  

At an April 2012 VA examination, the Veteran complained that working as a valet would not provide enough income to sustain him.  

This notwithstanding, the evidence shows that he would be capable of gainful employment, that is, employment that is more than marginal.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016)

There are some limitations due to his service-connected left arm disability.  For instance, he complained at VA in June 2011 that he was doing some mowing, but no repetitive movement or straining action to the arm.  The following month, July 2011, he reported being out of work, but continued to use his hand and arms for some carpentry work.  Several months later, in September 2011, he was helping his cousin on roofing jobs, but found it very hard to use one arm to work.  In October 2011, he continued to work construction but reported pain all over his body; his cousin, who had helped him compensate, no longer worked for the company.  Later that same month, he reported working previously in construction although he had stopped this line of work over the course of the past year because of his musculoskeletal symptoms.  He informed a VA social worker in October 2011 that he was doing some work for neighbors.  In November 2011, he was considering working again, but at a less painful job.  

This evidence indicates that the Veteran's left arm disability would impair his ability to do a job requiring heavy lifting or other manual labor requiring him to use his left arm, but not other types of employment, such as his prior work as a valet parking attendant.  

At an April 2012 VA examination, the Veteran reported that he had never had a desk job and could not live on the money he made parking cars.  His activities included mowing lawns and helping with outside work, such as part-time painting jobs as a self-contractor where he was able to control his hours, but was still limited on scraping off paint.  He had difficulty painting if he has to hold on to paint can, and he could not lift ladders and hold them.  He felt that he would be able to paint on easier jobs where he could stand on a level surface and put the paint container on a table.   

The April 2012 VA examiner concluded that the Veteran would not able to do manual labor jobs requiring lifting greater than10 pounds on a repetitive basis reaching over his head painting for long periods of time without resting.  The VA examiner found, by comparison, that his service-connected limitations did not prevent him from working as a valet parking attendant or other jobs that were sedentary and did not require excessive use of his shoulder joint or raising his arm above shoulder height.  The VA examiner found that the Veteran's pain was a limitation, but was not an obstacle to being employed as many people worked with daily pain and the Veteran had opportunities for pain management.

During VA treatment in October 2012, the Veteran reported working as a roofer.  At an April 2012 VA examination, the Veteran was working as a "helper," but he said he was unable to work because he had trouble working due to pain in his neck and shoulders, his left arm hurt all the time, and he would drop things sometimes.  

By the time of the May 2015 VA examination, the Veteran still had reduced use and lift of his left arm, but was able to do some independent maintenance and painting. He said he could lay off for a couple hours or a day if he had pain.  

This evidence shows that the Veteran would have difficulty performing manual labor jobs at more than the marginal level, but could work a job consistent with his background in a job not requiring use of his left arm.  

There is some indication that his past employment was in a protected work environment.  For instance, at an April 2013 VA examination, the Veteran explained that he primarily performed unskilled labor and running errands for payment off the books.  The Veteran suggested to the examiner that his cousins were more accommodating of his needs, such as arriving for work later or needing to stay home on days when he was experiencing pain, than a non-relative employer would be.  Similarly, at VA in June 2012, the Veteran complained of pain interfering with his ability to work, but he worked for his brother who was generous about giving him days off due to pain.  

Although these jobs might have been protected work environments, this does not mean that all of his jobs were so or that his service-connected disabilities precluded work outside of a protected work environment, such as a valet parking attendant.  To the extent the Veteran has complained that his job as a valet parking attendant was no more than marginal employment, there is no indication that it was his service-connected disabilities that impaired his ability to work as a valet parking attendant, or a similar occupation, at more than a marginal level.

According to the Bureau of Labor Statistics, although the average salary varies for a "parking lot attendant," average income in 2016 is at least $23,000.  See http://www.bls.gov (visited June 2017).  Thus, the income falls above the poverty threshold and constitutes more than marginal employment.  See VBA Manual M21-1, IV.ii.2.F.9.b. (Poverty table).

The Board is mindful of its determination herein above that the service-connected left arm disability involves an inability to keep up with work requirements.  This appears true as it pertains to his painting and other construction related jobs, which is consistent with the assignment of the higher disability rating for the left arm disability.  However, a TDIU requires an inability to work in any gainful occupation, not just his past work.  In this regard, his past history involved construction work, such as roofing and painting, which involved frequent use of the upper extremities, but he was able to work as a valet parking attendant without any impairment.  

Finally, the Board also recognizes that it has referred a claim of service connection for a left shoulder disorder to the RO for further action and adjudication.  If that claim is eventually granted, the Veteran may re-apply for a TDIU on the basis of his combined disability picture including the left shoulder disorder.  

In sum, the preponderance of the evidence is against the claim for a TDIU.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a TDIU is not warranted.


ORDER

Service connection for a right shoulder disorder is denied.  

A 20 percent disability rating, but no higher, for laceration, left arm, medial aspect above elbow involving biceps muscle, is granted, subject to the law and regulations governing payment of monetary benefits.

A disability rating in excess of 10 percent for scar of the left arm is denied.  

A TDIU is denied.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


